Exhibit 99.1 FIRST CLOVER LEAF FINANCIAL CORP. ANNOUNCES 2 February 17, 2015 Edwardsville, Illinois – First Clover Leaf Financial Corp. (the “Company”) (Nasdaq:FCLF) announces strong earnings for 2014.Net income for the year was $3,826,192, a 14% increase over 2013.President and CEO Dave Kuhl said, “We are very proud of the First Clover Leaf management team and employees whose hard work and dedication contributed to this increase.In early 2014, the board and management embarked on an aggressive strategic plan, and our 2014 net income reflects the initial results of following that plan.We are optimistic that our strategy will continue to provide value to our stockholders.” In 2014, First Clover Leaf Bank, the wholly owned subsidiary of the Company, implemented several initiatives.Some of these initiatives included converting the Highland, Illinois loan production office to a full service banking facility, hiring experienced loan officers for the St. Clair County market, and subsequently opening a new branch in Swansea, Illinois.Executive Vice President and Chief Lending Officer, Bill Barlow, commented, “We were extremely pleased with the increase in our commercial and mortgage loan production during the second half of 2014.This is evidence that the initiatives we implemented earlier in the year are yielding positive results.We are looking forward to continued growth in 2015.” First Clover Leaf Financial Corp. is the holding company for First Clover Leaf Bank.First Clover Leaf Bank is a nationally-chartered community bank.First Clover Leaf Bank conducts business from its headquarters in Edwardsville, Illinois with five branch offices located in Madison County, Illinois as well as a branch office in St. Clair County, Illinois. Special Note Concerning Forward-Looking Statements. When used in this press release, the words or phrases “will,” “are expected to,” “we believe,” “should,” “is anticipated,” “estimate,” “project” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements are subject to certain risks and uncertainties including, but not limited to, (i) changes in general economic conditions, either nationally or in our market areas, that are worse than expected; (ii) competition among depository and other financial institutions; (iii)inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; (iv) adverse changes in the securities markets; changes in laws or government regulations or policies affecting financial institutions, including Basel III, the Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations issued thereunder; (v) our ability to enter new markets successfully and capitalize on growth opportunities; (vi) our ability to successfully integrate acquired entities, if any; (vii) changes in consumer spending, borrowing and savings habits; changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board, the Securities and Exchange Commission and the Public Company Accounting Oversight Board; (viii) changes resulting from shutdowns of the federal government; (ix) changes in our organization, compensation and benefit plans; (x) changes in our financial condition or results of operations that reduce capital available to pay dividends; and (xi) changes in the financial condition or future prospects of issuers of securities that we own, that could cause actual results to differ materially from historical earnings and those presently anticipated or projected. The factors listed above could affect the Company’s financial performance and could cause the Company’s actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements.These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements, which only speak as of the date made. Additional factors that could affect our results may be discussed in reports we file with the Securities and Exchange Commission. The Company does not undertake, and specifically disclaims any obligation, to publicly release the result of any revisions which may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. First Clover Leaf Financial Corp. Consolidated Statements of Income For the Year Ended December 31, December 31, Interest and dividend income: Interest and fees on loans $ $ Securities: Taxable interest income Nontaxable interest income Federal Reserve Bank dividends - Interest-earning deposits, federal funds sold, and other Totalinterest and dividend income Interest expense: Deposits Federal Home Loan Bank advances Securities sold under agreements to repurchase Subordinated debentures Totalinterest expense Net interest income Provision (credit) for loan losses ) Net interest income after provision (credit) for loan losses Non-interest income: Service fees on deposit accounts Other service charges and fees Loan servicing fees Gain on sale of securities Gain on sale of loans Loss on sale of property and equipment ) - Loss on sale of foreclosed assets ) ) Other Non-interest expense: Compensation and employee benefits Occupancy expense Data processing services Director fees Professional fees FDIC insurance premiums Foreclosed asset related expenses Amortization of core deposit intangible Amortization of mortgage servicing rights Other Income before income taxes Income tax expense Net income $ $ Basic and diluted earnings per share $ $ Dividends per share $ $ First Clover Leaf Financial Corp. Consolidated Balance Sheets At December 31, At December 31, ASSETS Cash and due from banks $ $ Interest-earning deposits Federal funds sold Total cash and cash equivalents Interest-earning time deposits Securities available for sale Federal Home Loan Bank stock Federal Reserve Bank stock - Loans, net of allowance for loan losses of $5,561,442 and $5,590,668 at 2014 and 2013, respectively Loans held for sale - Property and equipment, net Goodwill Bank-owned life insurance Core deposit intangible Foreclosed assets Mortgage servicing rights Accrued interest receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Noninterest bearing $ $ Interest bearing Total deposits Federal Home Loan Bank advances Securities sold under agreements to repurchase Subordinated debentures Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Common stock, $.10 par value, 20,000,000 shares authorized, 7,007,283 shares issued and outstanding at 2014 and 2013 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $
